Citation Nr: 1440138	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by diminished eyesight.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for disability manifested by irregular menstrual bleeding.

4.  Entitlement to service connection for stretch marks.

5.  Entitlement to an initial rating greater than 30 percent for primary insomnia.

6.  Entitlement to an initial rating greater than 10 percent for lumbar spine degenerative joint disease.  

7.  Entitlement to an initial rating greater than 10 percent for cervical disc protrusion at C5-6.

8.  Entitlement to an initial rating greater than 10 percent right shoulder tendonitis.

9.  Entitlement to an initial rating greater than 10 percent for left shoulder tendonitis.

10.  Entitlement to an initial rating greater than 10 percent for carpal tunnel syndrome, right wrist.

11.  Entitlement to an initial compensable rating for carpal tunnel syndrome, left wrist.

12.  Entitlement to an initial rating greater than 10 percent for right ankle sprain.

13.  Entitlement to an initial rating greater than 10 percent for left ankle sprain.

14.  Entitlement to an initial compensable rating for left lateral epicondylitis.

15.  Entitlement to an initial compensable rating for right lateral epicondylitis.

16.  Entitlement to an initial compensable rating for right hip bursitis.

17.  Entitlement to an initial compensable rating for left knee retropatellar pain syndrome.  

18.  Entitlement to an initial compensable rating for hallux valgus of the left foot.

19.  Entitlement to an initial compensable rating for migraine headaches.

20.  Entitlement to an initial compensable rating for hypertension.

21.  Entitlement to an initial compensable rating for seborrheic dermatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

(The decision below addresses the Veteran's claims of service connection for a left hip disability, stretch marks, and disability manifested by diminished eyesight.  The remaining claims are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed disability of the left hip.

2.  The Veteran's refractive error is not a disability for which compensation is payable; the evidence does not establish that the Veteran's refractive error was subjected to a superimposed disease or injury that created an additional disability.

3.  The Veteran does not have a current disability manifested by stretch marks.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a left hip disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Service connection for disability manifested by diminished eyesight is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(c), 4.9 (2013).

3.  The Veteran does not have a disability manifested by stretch marks that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Here, the Veteran's appeal involves a pre-discharge claim under the Benefits Delivery at Discharge (BDD) program, which allows a servicemember to submit a claim for disability compensation 60 to 180 days prior to separation, retirement, or release from active duty or demobilization.  The Board also notes that the Veteran's appeal has been submitted to the Board in a paperless format, meaning that the Board has not been presented with any paper claims folder that may have existed.  Although a review of the Veteran's Virtual VA file does not contain a copy of the VCAA notice letter provided to the Veteran in this case, the December 2009 rating decision indicates that such notice was provided to the Veteran and that she signed a notice of acknowledgement and response for the BDD program.  The Board has no reason to doubt that the Veteran in fact received the requisite VCAA notice, as the Veteran has not so contended.  Further, the Veteran has not disputed the contents of the VCAA notice in this case.  Accordingly, although the Board cannot review the contents of the notice letter provided to the Veteran, as that letter has not been associated with the Veteran's Virtual VA file, the Board finds no reason to remand the case simply for the agency of original jurisdiction (AOJ) to associate with the Veteran's paperless claims file a copy of that letter so that the Board may review it.  This is so because it is the claimant who has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).  As no such argument has been made to the Board, the Board finds no reason to remand the matter to obtain a copy of the notice letter.  

Furthermore, the Board notes that the Veteran filed additional claims for service connection, which claims are not currently before it.  The Veteran was provided adequate VCAA notice in connection with those claims, which notice was provided prior to the issuance of the statement of case (SOC) addressing the matters decided herein.  Thus, although not sent in response to the specific claims decided herein, the Veteran was provided with notice of how to substantiate a service connection claim during the pendency of her current claims.  

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the claims decided herein has been obtained.  The evidence includes her service treatment records (STRs), VA medical records, VA examination reports, and lay statements from the Veteran.  The Veteran has not identified any outstanding records relevant to the matters decided herein and the Board is aware of none.

The Veteran was also provided with a VA examination in connection with her eye and hip claims and information was obtained from a medical provider concerning the Veteran's claim of service connection for stretch marks.  The Board finds that the examination report, along with the other lay and medical evidence of record, contains sufficient evidence by which to evaluate the service connection claims decided herein.  Accordingly, VA has properly assisted the Veteran by affording her an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A.  Left Hip Disability

The Veteran was examined in June 2009, at which time she reported a history of right hip pain but denied any history of left hip pain.  Examination of the hips revealed tenderness to palpation in the region of the greater trochanter, but no tenderness to palpation of the left hip.  Range-of-motion testing revealed flexion to 120 degrees, abduction to 40 degrees, adduction to 25 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  The examiner noted that the Veteran had a normal left hip.

In light of the above, the Board finds that service connection for a left hip disability must be denied.  This is so because Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, in the absence of evidence that the Veteran currently has a diagnosed disability of the left hip, there can be no award of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In support of her claim, the Veteran did not allege any specific disability of the left hip.  Other than applying for service connection for a left hip disability, the Veteran has proffered no evidence whatsoever that she suffers from a diagnosed left hip disability, or even from left hip symptomatology.  Notably, she denied a history of left hip pain at the time of her June 2009 examination and has not alleged at any time thereafter that she has been diagnosed with a left hip condition.  Thus, regardless of whether the Veteran experienced any left hip symptomatology in service, in the absence of proof of a current disability, the claim for service connection for a left hip disability must be denied.  See Brammer, supra.  In finding that service connection for a left hip disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

B.  Diminished Eyesight

On her application for VA disability compensation, the Veteran indicated her desire to file a claim of service connection for "eyesight," stating that she had to "mag[n]ify small print."  In June 2009, the Veteran was evaluated at the VA eye clinic.  No history of eye trauma of ocular disease was noted; nor was there any evidence of diplopia.  The Veteran's cornea was within normal limits and her iris and lens were normal, bilaterally.  No cells or flares were seen.  The Veteran's distant vision without a prescription was noted to be 20/20, bilaterally, and her near vision without a prescription was 20/50, bilaterally.  The assessment was minimal refractive error with presbyopia, corrected to good vision.  No other active ocular pathology was evident in either eye.

Upon review of the record, the Board finds that service connection is not warranted for the Veteran's claimed eyesight disability.  This is so because refractive errors of the eye are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c) (2013), 4.9 (2013).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id; see VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In the instant case, there is no indication that any current refractive error has been caused by any specific event such as an in-service injury.  Indeed, no history of trauma is noted.  Accordingly, because the Veteran has not been shown to have an eye-related disability for which compensation may be payable, the Veteran's claim of service connection for disability manifested by diminished eyesight must be denied as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9.

C.  Stretch Marks

The Veteran is seeking VA disability compensation for stretch marks as a result of childbirth during military service.  Here, the Board finds that regardless of whether the Veteran has stretch marks resulting from her pregnancy in service, stretch marks do not constitute a disability for which service connection may be granted.  The Court has held that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the instant case, the Veteran has not reported that her stretch marks have resulted in any such impairment.  Further, a VA clinician has indicated that stretch marks are not in and of themselves a disease.  As there is no evidence that the Veteran's stretch marks result in an impairment of earning capacity or are a manifestation of a chronic disability, the Board finds that service connection for stretch marks must be denied as they do not represent a current disability for which compensation may be made.


ORDER


Entitlement to service connection for disability manifested by diminished eyesight is denied.

Entitlement to service connection for a left hip disability is denied. 

Entitlement to service connection for stretch marks is denied.


REMAND

The Board notes that the Veteran has not been examined in connection with her service-connected insomnia, lumbar spine degenerative joint disease, cervical disc protrusion, bilateral shoulder tendonitis, bilateral carpal tunnel syndrome, bilateral ankle sprain, bilateral lateral epicondylitis, right hip bursitis, left knee retropatellar pain syndrome, hallux valgus of the left foot, migraine headaches, hypertension, and seborrheic dermatitis since 2009.  In a September 2013 Informal Hearing Presentation, the Veteran's representative requested that the 17 increased rating matters be remanded for the Veteran to be scheduled for VA examinations to determine the current severity of these service-connected disabilities.  The Board agrees that additional examinations are necessary as the evidence currently of record has become stale, at least as it pertains to the current level of disability.   Further, a review of the VA treatment records contained in the Veteran's Virtual VA file suggests that certain disabilities have worsened and that additional treatment records are outstanding.  In June 2010, the Veteran presented with complaints of back pain, which she indicated had worsened since May 2010.  The Veteran also reported numbness in her legs, bilaterally.  The treatment note indicates that physical therapy was prescribed; however, the Veteran Virtual VA file contains no records related to physical therapy.  Moreover, the examiner who examined the Veteran in June 2009 in relation to her multiple orthopedic and musculoskeletal claims stated that "[i]t is not possible to comment on [the] DeLuca criteria without resorting to mere speculation."  

In this regard, the Board notes that diagnostic codes that address limitation of motion require that functional losses such as due to pain, weakened movement, excess fatigability, and incoordination be considered.   See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, it may be said that the June 2009 examination report was not responsive to the mandate in DeLuca that the examiner express the functional losses experienced by the veteran in terms that can be used to apply the criteria of the applicable diagnostic codes.  For example, while a veteran may have normal range of motion demonstrated in a clinical setting, her functional loss due to pain or flare-ups may be comparable to a disability level contemplated by more severe limitation of motion.  If so, she must be rated accordingly.  The only way to apply this rule is for the examiner to provide his/her best judgment as to what level of disability is caused by the pain or flare-ups, etc., and to report such an opinion in terms that can be used to apply the rating criteria.  

The Board finds that the Veteran's claim of service connection for disability manifested by irregular menstrual bleeding must also be remanded for the Veteran to be provided with another examination in connection with that claim.  Notably, the RO denied the Veteran's claim upon finding that she had not been diagnosed as having a chronic gynecological condition.  A review of the May 2009 VA gynecological examination report shows that physical examination of the Veteran was deferred on account of the fact that she was then currently menstruating.  It does not appear as though any follow-up examination was conducted.  Given that the Veteran has reported symptoms of irregular bleeding, which symptoms were also present in service and her STRs contain a notation of suspected fibroids in October 2008, the Board finds that the claim of service connection for disability manifested by irregular menstrual bleeding must be remanded for the Veteran to be provided with an examination to determine whether her symptomatology can be attributed to a clinical diagnosis.  See Barr, 21 Vet. App. at 312 (once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006) (discussing when VA's duty to provide a medical examination is triggered).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional records relevant to her claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The record indicates that the Veteran receives treatment at the VA Medical Center in Washington, DC.  The AOJ should ensure that all records pertaining to treatment of the Veteran at that facility, to specifically include any physical therapy records, are associated with the Veteran's paperless claims folder.

2.  Upon completion of the above-requested development, the Veteran should be scheduled for the appropriate VA examinations to assess the severity of her service-connected (1) insomnia; (2) lumbar spine degenerative joint disease; (3) cervical disc protrusion; (4) bilateral shoulder tendonitis; (5) bilateral carpal tunnel syndrome; (6) bilateral ankle sprain; (7) bilateral lateral epicondylitis; (7) right hip bursitis; (8) left knee retropatellar pain syndrome; (9) hallux valgus of the left foot; (10) migraine headaches; (11) hypertension; and (12) seborrheic dermatitis.  These examinations may be combined with one another to the extent that it makes sense to do so, provided that all findings necessary to apply the applicable rating criteria for each of the Veteran's 17 service-connected disabilities are included in the examination report(s) and provided that the examination report(s) contain all specific information requested below.  

All examiners must have access to the Veteran's paperless claims folder, as well as a copy of this remand, and the record must be reviewed by the examiners as part of their examinations of the Veteran.  All necessary tests and studies, including x-rays and range-of-motion studies where necessary, should be conducted.  

The examiners should be asked to provide a complete assessment of the severity of the Veteran's service-connected disabilities listed above, to include, to the extent possible, an analysis of the Veteran's disabilities from 2009 forward.  The examiners should make all findings necessary to apply the rating criteria, in addition to providing a full description of the current functional impairment attributable to the Veteran's service-connected disabilities.  

As part of the evaluation of the Veteran's orthopedic and musculoskeletal disabilities, the examiner(s) should describe the extent to which the Veteran experiences service-related functional impairments such as weakness, excess fatigability, incoordination, or pain, including pain due to repeated use or flare-ups.  The examiner should express such functional losses in terms of additional degrees of limited motion (beyond the loss shown clinically).  (The Board notes that this may require some degree of conjecture on the part of the examiner, but this is what DeLuca requires.)

The examiner should also discuss whether the Veteran has any associated objective neurological abnormalities as a result of any service-connected disability.  If objective neurological abnormalities are found, the examiner must associate them with a specific service-connected disability.  Each nerve affected, or seemingly affected, should be identified and the degree of disability stated as "mild," "moderate," "moderately severe," "severe," or "complete" paralysis.  

Regarding the Veteran's migraine headaches, the examiner should determine, through review of records and examination of the Veteran, to include consideration of her lay statements, how often the Veteran has characteristic prostrating attacks and completely prostrating attacks.  The frequency of non-prostrating headaches should also be documented.  The examiner should provide reasoning for distinguishing between prostrating and non-prostrating headaches.  

3.  Upon completion of the development requested in paragraph 1 above, the AOJ should schedule the Veteran for a VA gynecological examination in connection with her claim of service connection for disability manifested by irregular menstrual bleeding.  The examiner is requested to identify any and all gynecological conditions from which the Veteran suffers and provide an opinion as to whether it is at least as likely as not that any diagnosed condition is related to the Veteran's military service.  If the Veteran has gynecological symptomatology that is not manifestations of a true disability for VA purposes, the examiner should so state.

A complete rationale for all opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth. 

4.  The AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of service connection of disability manifested by irregular menstrual bleeding and for higher ratings for the Veteran's service-connected insomnia; lumbar spine degenerative joint disease; cervical disc protrusion; right and left shoulder tendonitis; right and left carpal tunnel syndrome; right and left ankle sprain; right and left lateral epicondylitis; right hip bursitis; left knee retropatellar pain syndrome; hallux valgus of the left foot; migraine headaches; hypertension; and seborrheic dermatitis.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


